DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 requires that the polymeric separator is comprised of the polymeric binder of the cathode-compatible material and the polymeric binder of the anode-compatible material. However, it is unclear if “polymeric separator” is referring to only the porous polymeric separator body or the separator as a whole. The examiner notes that for purposes of examination the “polymeric separator” is interpreted to mean the separator as a whole.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-8, 10-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 20170025658A1) in further view of Anandan et al. (US 20160099453A1).
In Regards to Claim 1:
	Shi discloses a separator (separator system) for a lithium-ion battery comprising: a porous polymeric separator body (polymeric microporous film) having an anode side and a cathode side (Figure 11, [0009, 0011]). Shi further discloses a cathode-compatible material (ceramic coating) applied to the cathode side, wherein the cathode-compatible material (ceramic coating) may comprise a polymeric binder and lithium superionic conductor (LISICON) particles (Figure 11, [0138]). Shi further discloses an anode-compatible material (ceramic coating) applied to the anode side (Figure 11, [0138]).
	Shi is deficient in disclosing that the anode-compatible material comprises lithium lanthanum zirconium oxide (LLZO) particles and a polymeric binder.
	Anandan discloses a composite separator which includes a bulk material with an anode side and a cathode side, wherein a region of aligned particles extends across the bulk material thickness (Figure 1, [0003]). Anandan further discloses that the aligned particles may be selected from lithium lanthanum zirconium oxide (LLZO) and lithium superionic conductor (LISICON) [0005].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the anode-compatible material of Shi to comprise LLZO particles rather than LISICON particles, as they are known equivalents in the art for use in a separator, as taught by Anandan. By doing so, all of the limitations of Claim 1 are met.
In Regards to Claim 2 (Dependent Upon Claim 1):
Shi further discloses that the polymeric binder of the cathode-compatible material (ceramic coating) comprises polyvinylidene fluoride (PVDF) [0138]. Thus, all of the limitations of Claim 2 are met.
In Regards to Claim 4 (Dependent Upon Claim 1):
Shi discloses that the separator (separator system) comprises the cathode-compatible material (ceramic coating) and the anode-compatible material (ceramic coating) (Figure 11). Shi further discloses that both the cathode-compatible material (ceramic coating) and the anode-compatible material (ceramic coating) include a polymeric binder [0138].
Therefore, the separator (separator system) necessarily comprises the polymeric binder of the cathode-compatible material (ceramic coating) and the polymeric binder of the anode-compatible material (ceramic coating). Thus, all of the limitations of Claim 4 are met.
In Regards to Claim 6 (Dependent Upon Claim 1):
	Shi further discloses that the LISICON particles have an average particle size of 0.01-5 µm [0138].
Anandan further discloses that the LLZO particles have a size of 3 nm to 100 µm [0022].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Thus, it would be understood by the skilled artisan that the particles of modified Shi meet all of the limitations of Claim 6.	
In Regards to Claim 7 (Dependent Upon Claim 1):
	Shi further discloses that the cathode-compatible material (ceramic coating) and the anode-compatible material (ceramic coating) may have a thickness of 0.5-10 µm [0138]. Therefore, all of the limitations of Claim 7 are met.
In Regards to Claim 8 (Dependent Upon Claim 1):
	Shi further discloses that the separator body (polymeric microporous film) may be comprised of polyethylene [0111, 0119]. Therefore, all of the limitations of Claim 8 are met.
In Regards to Claim 10 (Dependent Upon Claim 1):
	Shi further discloses that the separator body (polymeric microporous film) may have a thickness of 12 µm [0119].
In Regards to Claim 11:
	Shi discloses a lithium battery cell, comprising: an electrolyte; an anode disposed within the electrolyte; a cathode disposed within the electrolyte; and a separator (separator system) disposed within the electrolyte between the anode and the cathode (Figure 11, [0135], Claim 25).  Shi further discloses that the separator (separator system) for a lithium-ion battery comprises: a porous polymeric separator body (polymeric microporous film) having an anode side and a cathode side (Figure 11, [0009, 0011]). Shi further discloses a cathode-compatible material (ceramic coating) applied to the cathode side, wherein the cathode-compatible material (ceramic coating) may comprise a polymeric binder and lithium superionic conductor (LISICON) particles (Figure 11, [0138]). Shi further discloses an anode-compatible material (ceramic coating) applied to the anode side (Figure 11, [0138]).
	Shi is deficient in disclosing that the anode-compatible material comprises lithium lanthanum zirconium oxide (LLZO) particles and a polymeric binder.
	Anandan discloses a composite separator which includes a bulk material with an anode side and a cathode side, wherein a region of aligned particles extends across the bulk material thickness (Figure 1, [0003]). Anandan further discloses that the aligned particles may be selected from lithium lanthanum zirconium oxide (LLZO) and lithium superionic conductor (LISICON) [0005].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the anode-compatible material of Shi to comprise LLZO particles rather than LISICON particles, as they are known equivalents in the art for use in a separator, as taught by Anandan. By doing so, all of the limitations of Claim 11 are met.
In Regards to Claim 13 (Dependent Upon Claim 11):
	Shi further discloses that the electrolyte is a liquid electrolyte (electrolyte comprising a solvent, lithium salt, and optional additive) [0135]. Therefore, all of the limitations of Claim 13 are met.
In Regards to Claim 15 (Dependent Upon Claim 11):
Shi further discloses that the LISICON particles have an average particle size of 0.01-5 µm [0138].
Anandan further discloses that the LLZO particles have a size of 3 nm to 100 µm [0022].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Thus, it would be understood by the skilled artisan that the particles of modified Shi meet all of the limitations of Claim 15.	


In Regards to Claim 16 (Dependent Upon Claim 11):
Shi further discloses that the cathode-compatible material (ceramic coating) and the anode-compatible material (ceramic coating) may have a thickness of 0.5-10 µm [0138]. Therefore, all of the limitations of Claim 16 are met.
Claims 3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 20170025658A1) as modified by Anandan et al. (US 20160099453A1), as applied to Claims 1 and 11 above, and further in view of Ansari et al. (US 20190348658A1).
In Regards to Claim 3 (Dependent Upon Claim 1):
	Shi as modified by Anandan discloses the separator of Claim 1 as set forth above. Shi further discloses that the polymeric binder of the cathode-compatible material (ceramic coating) comprises polyvinylidene fluoride (PVDF) [0138].
	Shi is deficient in disclosing that the polymeric binder of the anode-compatible material (ceramic coating) comprises polyvinylpyrrolidone (PVP).
	Ansari discloses a separator which may include a binder [0053]. Ansari further discloses that the binder may be selected from a group including polyvinylidene fluoride (PVDF) and polyvinylpyrrolidone (PVP) [0053].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the polymeric binder of the anode-compatible material of Shi, polyvinylpyrrolidone (PVP), as it is a known equivalent to polyvinylidene fluoride (PVDF) in the art for use as a polymeric binder in separators, as taught by Ansari. By doing so, all of the limitations of Claim 3 are met.
In Regards to Claim 12 (Dependent Upon Claim 11):
	Shi as modified by Anandan discloses the separator of Claim 11 as set forth above. Shi further discloses that the polymeric binder of the cathode-compatible material (ceramic coating) comprises polyvinylidene fluoride (PVDF) [0138].
	Shi is deficient in disclosing that the polymeric binder of the anode-compatible material (ceramic coating) comprises polyvinylpyrrolidone (PVP).
	Ansari discloses a separator which may include a binder [0053]. Ansari further discloses that the binder may be selected from a group including polyvinylidene fluoride (PVDF) and polyvinylpyrrolidone (PVP) [0053].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the polymeric binder of the anode-compatible material of Shi, polyvinylpyrrolidone (PVP), as it is a known equivalent to polyvinylidene fluoride (PVDF) in the art for use as a polymeric binder in separators, as taught by Ansari. By doing so, all of the limitations of Claim 12 are met.
In Regards to Claim 17 (Dependent Upon Claim 11):
	Shi as modified by Anandan discloses the separator of Claim 11 as set forth above.
	Shi is silent to the active material of the cathode.
Ansari discloses a lithium ion battery (10) which comprises a cathode (14), an anode (12), and separator (18) (Figure 1, [0032]). Ansari further discloses that the cathode (14) may comprise a lithium iron phosphate active material [0037].
Therefore, it would be obvious to one of ordinary skill in the art at the filing of the invention to select for the cathode of Shi, a lithium iron phosphate active material, as it is known in the art as a common active material for cathodes in lithium ion batteries, as taught by Ansari. By doing so, all of the limitations of Claim 17 are met.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 20170025658A1) as modified by Anandan et al. (US 20160099453A1), as applied to Claims 1 and 11 above, and further in view of Ledwoch et al. (US 20180287134A1).
In Regards to Claim 5 (Dependent Upon Claim 1):
Shi as modified by Anandan discloses the separator of Claim 1 as set forth above.
	Shi is silent to the weight percent of the polymeric binder in the cathode-compatible material (ceramic coating) and the anode-compatible material (ceramic coating).
	Ledwoch discloses a composite electrode comprising a conductive matrix including an electrically conductive material and a binder [0018]. Ledwoch further discloses that the binder may be selected from a group including polyvinylidene fluoride (PVDF) and polyvinylpyrrolidone (PVP) [0059]. Ledwoch further discloses that the binder may be included in an amount of about 1-30 wt.% [0059].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the amount of the polymeric binder of Shi, an amount of about 1-30 wt.%, as it is known to use polyvinylidene fluoride (PVDF) and polyvinylpyrrolidone (PVP) in such an amount within a layer for a battery, as taught by Ledwoch. By doing so, all of the limitations of Claim 5 are met.
In Regards to Claim 14 (Dependent Upon Claim 11):
Shi as modified by Anandan discloses the separator of Claim 11 as set forth above.
	Shi is silent to the weight percent of the polymeric binder in the cathode-compatible material (ceramic coating) and the anode-compatible material (ceramic coating).
	Ledwoch discloses a composite electrode comprising a conductive matrix including an electrically conductive material and a binder [0018]. Ledwoch further discloses that the binder may be selected from a group including polyvinylidene fluoride (PVDF) and polyvinylpyrrolidone (PVP) [0059]. Ledwoch further discloses that the binder may be included in an amount of about 1-30 wt.% [0059].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the amount of the polymeric binder of Shi, an amount of about 1-30 wt.%, as it is known to use polyvinylidene fluoride (PVDF) and polyvinylpyrrolidone (PVP) in such an amount within a layer for a battery, as taught by Ledwoch. By doing so, all of the limitations of Claim 14 are met.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 20170025658A1) as modified by Anandan et al. (US 20160099453A1), with evidentiary support from Cambridge Energy Solutions (https://cam-energy.com/product/celgard-2500-monolayer-pp-membrane-battery-separator/).
In Regards to Claim 9 (Dependent Upon Claim 1):
Shi as modified by Anandan discloses the separator of Claim 1 as set forth above. Shi further discloses an exemplary Example (Example 1) of the separator (separator system) that the separator body (polymeric microporous film) may be Celgard 2500 (polypropylene membrane) [0112]. 
Though Shi does not explicitly disclose the porosity of Celgard 2500, it is known that Celgard 2500 has a porosity of 55%, as supported by Cambridge Energy Solutions (see attached webpage). Therefore, all of the limitations of Claim 9 are met.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 20170025658A1) as modified by Anandan et al. (US 20160099453A1), as applied to Claim 11 above, and further in view of Nishi et al. (US 20150037620A1).
In Regards to Claim 18 (Dependent Upon Claim 11):
Shi as modified by Anandan discloses the separator of Claim 11 as set forth above.
Shi is silent to the active material used for the cathode.
Nishi discloses a lithium secondary battery having an anode, cathode, separator, and electrolyte (Figure 2, [0010-0013]). Nishi further discloses that the cathode may comprise as the active material, LiNi0.5Co0.2Mn0.3O2 (Table 5, [0419]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the cathode active material of Shi, LiNi0.5Co0.2Mn0.3O2, as it is a known cathode active material for use in a lithium secondary battery, as taught by Nishi. By doing so, all of the limitations of Claim 18 have been met.

In Regards to Claim 19 (Dependent Upon Claim 11):
Shi as modified by Anandan discloses the separator of Claim 11 as set forth above.
Shi is silent to the active material used for the cathode.
Nishi discloses a lithium secondary battery having an anode, cathode, separator, and electrolyte (Figure 2, [0010-0013]). Nishi further discloses that the cathode may comprise as the active material, Li1.2Mn0.525Ni0.175Co0.1O2 (Table 5, [0419]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the cathode active material of Shi, Li1.2Mn0.525Ni0.175Co0.1O2, as it is a known cathode active material for use in a lithium secondary battery, as taught by Nishi. By doing so, all of the limitations of Claim 19 have been met.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 20170025658A1) as modified by Anandan et al. (US 20160099453A1), as applied to Claim 11 above, and further in view of Lee et al. (US 20190088950A1).
In Regards to Claim 20 (Dependent Upon Claim 11):
Shi as modified by Anandan discloses the separator of Claim 11 as set forth above.
Shi is silent to the active material used for the cathode.
	Lee discloses a cathode for a lithium secondary battery, wherein the cathode comprises for the cathode active material, LiNiaCobMncAl-dO2 wherein 0<a<1, 0<b<1, 0<c<1, 0<d<1, and a+b+c+d=1 [0020, 0037]. 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the cathode active material of Shi, LiNiaCobMncAl-dO2 (wherein 0<a<1, 0<b<1, 0<c<1, 0<d<1, and a+b+c+d=1), as it is a known cathode active material for use in a lithium secondary battery, as taught by Lee. 
It would be appreciated by the skilled artisan that there are many compositional embodiments of this species which would additionally meet the requirements of LiNiaCobMncAl-dO2 wherein 0.33<a<0.9, 0.05<b<0.33, 0.05<c<0.33, 0.01<d<0.02, and a+b+c+d=1. Thus, by making the above modification, all of the limitations of Claim 20 have been met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724